FILED
                            NOT FOR PUBLICATION                            NOV 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

MICHAEL DRESCHER,                                No. 12-55385

              Plaintiff - Appellant,             D.C. No. 2:10-cv-06854-PSG-PLA

  v.
                                                 MEMORANDUM*
BABY IT’S YOU, LLC; FLOYD
MUTRUX; NORTHERN LIGHTS, INC.;
JONATHAN SANGER; and JONCAR
PRODUCTIONS INC.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                           Submitted November 7, 2013**
                               Pasadena, California

Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

       Plaintiff Michael Drescher appeals the district court’s enforcement of a

settlement agreement resolving his claims against Defendants Baby It’s You, LLC,


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Floyd Mutrux, Northern Lights, Inc., Jonathan Sanger, and Joncar Productions,

Inc. Whether we review the court’s enforcement for abuse of discretion, Doi v.

Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir. 2002), or de novo, Congregation

Etz Chaim v. City of Los Angeles, 371 F.3d 1122, 1124 (9th Cir. 2004), we affirm.

      1. The parties entered into a binding settlement agreement when, at a

settlement conference before a magistrate judge, they expressly agreed to settle,

stated the terms of the agreement on the record, and agreed with those terms. Doi,
276 F.3d at 1137–39.

      2. The district court properly looked to extrinsic evidence to interpret

whether the parties (1) intended the two separate revenue streams to run

concurrently or successively and (2) intended Defendant Mutrux to state his future

and current interest in the plays or his current interest only. See Wolf v. Walt

Disney Pictures & Television, 76 Cal. Rptr. 3d 585, 608 (Ct. App. 2008) (holding

that, in interpreting a contract, a court may provisionally review extrinsic

evidence). The court permissibly held that, looking in part to the extrinsic

evidence, the written settlement agreement correctly recorded that the revenue

streams run successively and that Defendant Mutrux must state his current interest

only. After reviewing the proposed written settlement agreement, Plaintiff

objected solely on an unrelated ground. Despite several opportunities to do so,


                                           2
including during a hearing in front of a United States Magistrate Judge, Plaintiff

did not raise the two objections noted above until, weeks later, he learned that his

original objection had no legal support. The district court properly concluded that

Plaintiff’s initial failure to object on those grounds was evidence of his original

intent. Cf. Kennecott Corp. v. Union Oil Co. of Cal., 242 Cal. Rptr. 403, 410 (Ct.

App. 1987) ("The conduct of the parties after execution of the contract and before

any controversy has arisen as to its effect affords the most reliable evidence of the

parties’ intentions.").

       3. On appeal, Plaintiff raises further objections for the first time. Those

objections are waived. See O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1063

n.3 (9th Cir. 2007) (holding that arguments not raised before the district court

generally are waived).

       AFFIRMED.




                                           3